Citation Nr: 0604034	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  01-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral pes planus with hallux valgus and plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
September 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2001 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On March 16, 2004, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

In October 2004, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

38 C.F.R. § 4.71a, Diagnostic Code 5276, pertaining to 
acquired flatfoot, provides that an evaluation of 30 percent 
is warranted for bilateral severe acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  An 
evaluation of 50 percent requires pronounced acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

38 C.F.R. § 4.22 (2005), pertaining to rating of disabilities 
aggravated by active service, provides that, in cases 
involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service 
and it is, therefore, necessary in all cases of this 
character to deduct from the present degree of disability the 
degree, if ascertainable, of the disability existing at the 
time of entrance into active service, in terms of the rating 
schedule.

The record in the appellant's case reveals that a rating 
decision in March 1997, which granted his claim of 
entitlement to service connection for bilateral pes planus 
with hallux valgus and plantar fasciitis, found that the 
rating criteria of Diagnostic Code 5276 for an evaluation of 
30 percent for acquired flatfoot [pes planus] had been met 
but that at the veteran's entrance into active service his 
service-connected disabilities of the feet were 10 percent 
disabling under that diagnostic code, and so under the 
provisions of 38 C.F.R. § 4.22, a deduction of 10 percent 
should be made from the evaluation of 30 percent for current 
disability of the feet and the veteran was thus assigned a 
schedular evaluation of 20 percent for his bilateral pes 
planus with hallux valgus and plantar fasciitis.  In the 
current appeal, the veteran contends that his service-
connected bilateral foot disability has worsened and warrants 
an evaluation higher than 20 percent.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
which are applicable to this appeal, provide in pertinent 
part that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  A regulation implementing the VCAA states that VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines that it is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2005).  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On the basis that a medical examination was necessary to 
decide the veteran's claim on appeal for a higher disability 
rating for his service-connected bilateral foot disability, 
see 38 C.F.R. § 3.159(c)(4) (2005), the Board's October 2004 
remand of this case included a remand order that the veteran 
undergo a VA examination of his feet to determine the current 
severity of his bilateral foot disorders.  The remand order 
pertaining to the VA feet examination stated that, "The 
examiner should be requested to evaluate the severity of 
symptoms associated with the veteran's pes planus, to include 
commenting on the presence or absence of pronounced bilateral 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, and marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances."   

While this case was in remand status, the veteran underwent a 
VA feet examination in April 2005 which was performed by a 
nurse practitioner.  The VA compensation and pension 
examination inquiry communicated by the RO to the VA Medical 
Center in Fayetteville, Arkansas, where the April 2005 VA 
feet examination of the veteran was conducted, included that 
portion of the Board's remand order quoted in the preceding 
paragraph which required the examiner to comment on the 
presence or absence of the Diagnostic Code 5276 rating 
factors required for a schedular evaluation of 50 percent.

The Court has held that a remand by the Board confers on the 
claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

As pointed out by the veteran's representative in his January 
2006 written argument in support of the appeal, the report by 
the examining nurse practitioner who conducted the veteran's 
VA feet examination in April 2005 provided none of the 
medical information which the quoted portion of the Board's 
October 2004 remand order stated that the VA examiner must 
provide.  Because the medical findings as to the current 
severity of the veteran's service-connected bilateral foot 
disability which are needed for rating purposes were not 
provided by the VA examiner in April 2005 as required by the 
Board's remand order, VA has not complied with the holding of 
the Court in Stegall and the medical examination needed to 
decide the claim on appeal has not been obtained.  For those 
reasons, this case must be remanded again for the purpose of 
an attempt by VA to obtain the medical examination findings 
necessary to decide the claim on appeal. 

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should contact the appellant 
and advise him that, under the provisions 
of 38 C.F.R. § 3.655 (2005), when 
entitlement to benefit cannot be 
established or confirmed without a 
current VA examination or re-examination 
and a claimant, without good cause, fails 
to report for such examination or re-
examination, the claim shall be denied 
when the examination was scheduled in 
conjunction with a claim for increased 
compensation.  

2.  The AMC should arrange for the 
veteran to be scheduled for an 
examination of his feet by a podiatrist 
[a doctor of podiatric medicine] or by a 
physician who specializes in orthopedics 
to determine the current severity of the 
veteran's bilateral pes planus with 
hallux valgus and plantar fasciitis.  It 
is imperative that the examining 
podiatrist or orthopedist review the 
pertinent medical records and other 
documents in the veteran's claims file.  
After his or her review of the veteran's 
claims file and a clinical examination of 
the veteran's feet, the examiner should 
report the nature and current severity of 
the veteran's bilateral pes planus with 
hallux valgus and plantar fasciitis, to 
include commenting on the presence or 
absence of pronounced bilateral marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, and marked inward 
displacement and severe spasm of the 
tendo Achilles on manipulation, not 
improved by orthopedic shoes or 
appliances.

3.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

